DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-7 directed to an additive and process of making same (where no fuel is recited as present) non-elected without traverse.  Accordingly, claims 1-7 have been cancelled.
Applicant’s election without traverse of Group III in the reply filed on 3/18/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Jeffrey Sharp on 3/29/2021 and 3/30/2021 and confirmed acceptance by voice mail of April 1, 2021.  See Interview Summary.  The examiner confirmed the interpretation of the claims directed to a mixture and not to a reaction product.
The application has been amended as follows: 
Claims 1-7 are cancelled.
Claim 8 is amended to read as follows:
Claim 8. (Amended)   --The method of claim 14 wherein the step of: (a) obtaining the lubricity additive formulation comprising:  (i) 2-ethylhexanoic acid: (ii) at least one alkylene glycol; and (iii) at least one alkanolamine; comprises the steps of: --
(a) contacting 2-ethylhexanoic acid, and the at least one alkanolamine to obtain mixture-1 is carried out a temperature in the range of 25-35 °C for a period in the range of 5-15 minutes at a stirring speed in the range of 200-500 rpm; --and--
(b) contacting the mixture-1 and the at least one alkylene glycol to obtain lubricity additive formulation is carried out a temperature in the range of 25-35 °C for a period in the range of 50-80 minutes at a stirring speed in the range of 200-500 rpm.
Allowable Subject Matter
Claim Interpretation:  The claimed composition is directed to a mixture and not to a reaction product.
Claims 8-15 as above amended are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art while teaching compositions such as coolants for fuel cells having the additives does not teach them in a fuel composition and there is no motivation to add same to a fuel composition.  The prior art while teaching various reaction products of the additives does not teach said components in a mixture in a fuel composition.  For example:
Maes (US 2005/0051754) discloses corrosion inhibiting compositions for fuel cell coolant systems where low electrical conductivity is required (Abstract).  The composition comprises amine salts used with a liquid alcohol freeze point depressant such as mono ethylene glycol and corrosion inhibitors including thiazole and triazole (Abstract) The liquid freeze point depressant includes ethylene glycol, diethylene glycol, etc. [0030] the composition comprises one or more carboxylic acids or salts thereof where the carboxylic acid includes C5-18 mono carboxylic acid including 2-ethylhexanoic acid (claims 22-24 of the reference) and when a salt is desired the composition comprises ethanolamine (See claim 29-30 of reference) The composition comprises 0.001 to 10 wt.% carboxylic acid or salt in 90-99 % glycol (See claim 35 reference) which may be diluted in 10-90 vol. % water (See claims 40-41 of reference) – no fuel component
Reaney et al (US 8,518,128) discloses a fuel additive composition comprising ac compound derived from long chain fatty acid and one or more esters of a second long chain fatty acid to improve lubricity (Abstract) where fatty acids have 4 to 28 carbons which may be saturated (C3 L40-50) and amines include those with substituted alkyl (C3 L50-58) and alkyl incudes branched chain including ethyl and hexyl (C4 L5-13) the fuel includes ultra low sulfur diesel fuel (See Tale 2) the in additive includes a long chain 
Hawes et al (US 8,257,484) discloses a paint thinner composition comprising a solvent diesel fuel (See claim 9 of the reference) diethylene glycol ether (Claim 11 of reference) (this does not meet the polyalkylene glycol component of the instant claims and there is no motivation to add an additional polyalkylene glycol as the ether is a critical component of the referenced invention) 2-ethylhexanoic acid (Claim 16 of reference and diethanolamine (Claim 18 of reference) –materially different composition possessing an additional oxygen.
	The prior art does not teach or fairly suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO 892 accompanying this office action for various prior art teaching reaction products and compositions without a fuel component.  For example:
McCallum et al (US 2005/0132641) discloses a lubricity additive and corrosion inhibitor and stability additive for distillate fuels including unsaturated monomer fatty acid, amines, etc. (Abstract) the composition comprising an ester lubricity additive and an 
Bongardt (US 2007/0237385) discloses a fuel additive for improving lubricity of diesel fuel [0001] comprising fatty acid alkylene glycols product of ethylene oxide addition [0009]  
Wenderuth et al (US 2005/0166870) discloses an aqueous nonionic coolant composition used in an internal combustion engine (Abstract) comprising alkylene glycol coolants such as diethylene and dipropylene glycols [0004][0015] in amounts such as 1 wt.% [0040]    corrosion inhibitors including salts of 2-ethylhexanoic acid [0005] the composing and method will reduce fuel consumption [006] 
Corkwell et al (US 2005/0166447) discloses a diesel fuel comprising ethanol and a surfactant and an optional combustion improver where the composition provides improved lubricity (Abstract) [012] the surfactant comprises a hydrocarbyl phenol or Mannich base derivative and a hydrocarbyl poly carboxylic acid or derivative, a derivative of a hydrocarbyl alcohol, and mixtures thereof where the hydrocarbon component has 4-20 carbons [0015] and the combustion improver [0016]  The surfactant can include an alcohol, an alkoxylated alcohol a fatty monocarboxylic acid or derivatives and mixtures thereof [0032] The monocarboxylic acid includes acids having 6- 18 carbon atoms which can be saturated.   The acid may also be a derivative of the monocarboxylic acid and an alcohol and an amino alcohol.  The monocarboxylic acid can be alkoxylated by reacting with an ethylene glycol or poly alkylkene glycol such as polyethylene glycol [0035]  The surfactant mixture is sued in amounts of 0.1 to 8 we.% [0038] 

The composition may further comprises additional additives such as cetane improvers, antioxidant, lubricity agents, cold flow improvers, detergent, fluidizer, demulsifier, anti-icing, corrosion inhibitors etc. [0041]   The fuel includes diesel fuel such as those having 19 ppm sulfur (Table 1) or any diesel fuel meeting ASTM D975 requirements [0021] 
Morris et al (US 2016/0369193) disclose a fuel and additive composition comprising lubricity additives such as diethanolamine derivatives, fatty acid esters etc. [0082] a deposit  reducer such as a polyol ether and triethanolamine [0088] and combinations of additives as well as fuel extenders, lubricity additive, ignition enhancers, etc. [0330] 
The fuel. Comprises dimethyl ether as an ignition enhancer, methanol and water or use in a diesel engine [0030] the composition includes additives such as ignition improvers/enhancer in addition to the DME [0067-0068] in an amount less than 5 wt.% [0069] The composition comprises a fuel extender including C2-8 alcohol, ethers, fatty acid esters and mixtures thereof [0075] and combustion enhancers [0077] and oxygen absorbing oil [0081] lubricity additives such as diethanolamine derivatives and fatty acid esters such as biofuels [0082], coloration additives [0083-0084], anticorrosion additives and biocides [0085-0086] and freeze point depressants [0087] a deposit reducer such as polyol ether and triethanolamine [0088] Fuel extenders are used in amounts such as 0. 15 %, lubricity additives in amounts such as 1.5, 3, and 5 wt. % and ignition improvers in amounts such as 5 and 10 % [331]
Greenfield et al (US 2013/0239468) discloses a composition additives for fuel such as diesel fuel [0001] where the composition may comprise polyester quaternary ammonium 
condensation product of an acylating agent and an alkanolamine such as triethanolamine and the additive includes the resulting additive includes a quaternary ammonium ester salt[0020] The quaternized polyester salt is capped with a C8 -2 0 fatty acid such as 2-ethylhexanoic acid [0026] the quaternizing agents include 2-etylhexanoic acid [0050]  The fuel includes diesel fuel as defined by ASTM D975 [0055] the fuel being 95 % or more of the composition [0060] The composition may further comprise performance additive such as antioxidant, corrosion inhibitor, detergent, dispersant, cold flow improver, demulsifier, lubricity agents, deicers, combustion improvers etc. [0064] The composition may comprise solvents such as glycols and glycol ethers where the glycols include oligomers, dimers, trimers, tetramers and have 2- 12 carbon atoms such as ethylene glycol, diethylene glycol [0082]  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAMELA H WEISS/Primary Examiner, Art Unit 1796